Tilson, Judge:
These two appeals have been submitted for decision upon a stipulation to the effect that the appraised value of the rayon parasols, less any additions made by the importer by reason of the so-called Japanese consumption tax, represents the export value of such merchandise, and that there was no higher foreign value therefor.
Upon the agreed facts, and following our decision in United States v. Nippon Dry Goods Co., Reap. Dec. 5006, I find and hold the proper dutiable export value of the rayon parasols covered by these two appeals to be the value found by the appraiser, less any amount added by the importer by reason of the so-called Japanese consumption tax. Judgment will be rendered accordingly.